EXHIBIT 99.1 EPE HOLDINGS, LLC Unaudited Condensed Consolidated Balance Sheet at June 30, 2009 Table of Contents EPE HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at June 30, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization and Basis of Financial Statement Presentation 3 Note 2 – General Accounting Matters 5 Note 3 – Business Segments 7 Note 4 – Accounting for Equity Awards 9 Note 5 – Derivative Instruments and Hedging Activities 13 Note 6 – Inventories 19 Note 7 – Property, Plant and Equipment 20 Note 8 – Investments in Unconsolidated Affiliates 22 Note 9 – Business Combinations 23 Note 10 – Intangible Assets and Goodwill 23 Note 11 – Debt Obligations 24 Note 12 – Equity 27 Note 13 – Related Party Transactions 29 Note 14 – Commitments and Contingencies 31 Note 15 – Significant Risks and Uncertainties 38 Note 16 – Subsequent Event 39 1 Table of Contents EPE HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET
